Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 10/24/2019. Claims 1 – 16 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 10/24/2019 and 3/13/2020 are acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Ambrosi (2015/0090914).
Regarding claim 1, Ambrosi discloses a valve housing (16), a magnetic core (5), 5a metallic armature plate (6) – examiner is interpreting the term plate to be a cylindrical structure - interacting with the magnetic core (5),  a valve body (15) actuated by the armature plate (6) wherein the solenoid valve comprises a first travel position defined by a first distance (G1) measured between the armature plate and the magnetic core and further comprises a second travel position defined by a second distance (G2) 10measured between the armature plate and the magnetic core, wherein the first distance is longer (farther away) than the second distance wherein a flow communication through the solenoid valve in the second travel positions is open and in the first travel position is blocked. Ambrosi also discloses15 the armature plate comprises a travel from the first travel position to the second travel position and wherein the armature plate comprises an intermediate position located between the first travel position and the 
Regarding claim 2, Ambrosi discloses configured to be actuated mono-stably (biased in one position) into the second travel position.
Regarding claim 6, the valve disclosed by Ambrosi is biased closed and inherently have the first spring 5element is pre-tensioned in the first travel position.  
Regarding claim 7, Ambrosi discloses inherently a spring force of the first spring element acting on the armature plate is greater in the second travel position than in the first travel position; springs exert more force in direct relation to the deformation.  
Regarding claim 8, Ambrosi discloses the second spring is not deformed at the intermediate positon and as such will have a spring force of 10the second spring element acting on the armature plate is greater in the second travel position than in the intermediate position.  
Regarding claims 9 - 11, Ambrosi discloses the first spring element comprises a first linear spring constant and the second spring element comprises a second linear spring constant, wherein the second linear spring constant is 15greater than the first linear spring constant (Fig. 6).  
Regarding claim 12, Ambrosi discloses the second spring element (2) contacts the valve body – by means of plate 6 - in the intermediate position – after travel G1 - of the armature plate (6).
	Regarding claim 13, Ambrosi inherently discloses in an energized state of the solenoid valve, in each position of the armature plate relative to the 25magnetic core, a total spring force of the first spring element and of the second spring element is less than a magnetic force of the solenoid valve acting on the armature plate since the magnetic force will have to overcome the spring forces for the valve to open.
	Regarding claim 16, Ambrosi discloses a method for operating a solenoid valve comprising moving, upon energizing the solenoid valve, the armature plate (6) from the first travel position into the second travel position (travel G1), 5acting only with the first spring element (3) on the armature plate from the first travel position to the intermediate position of the armature plate acting with the first spring .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Ambrosi (2015/0090914).
	Regarding claim 3 – 4, figure 5 shows the engagement of the second spring (G2) to the claimed range. Further, a person having ordinary skill in the art would have the second spring engagement travel to be 40% as an “Obvious to try” – choosing from a finite number of identified (0 to 100%), predictable solutions, with a reasonable expectation of success.
	Regarding claims 14 – 15, a person having ordinary skill in the art would have the spring force at the claimed range as an “Obvious to try” – choosing from a finite number of identified (0 – <100%), predictable solutions, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753